Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT, entered into April 18, 2016, by and between Virtual
Piggy, Inc., a Delaware corporation (the “Company”) and John Coyne (the
“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company wishes to employ the Employee as President, Chief Executive
Officer and Chairman of the Board of the Company and the Employee is willing to
serve the Company in such capacity.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto agree as follows:
 
Section 1.
Employment

 
The Company will employ the Employee, and the Employee will perform services for
the Company and its subsidiaries, on the terms and conditions set forth in this
Agreement.
 
Section 2.
Duties

 
The Employee will serve the Company as its President, Chief Executive Officer
and Chairman of the Board.  The Employee will have such duties and
responsibilities as are assigned to him by the Board of Directors of the Company
commensurate with the Employee’s position, including responsibility for all
strategic and operational matters relating to the Company and its subsidiaries,
subject to the direction of the Board of Directors.  The Employee will perform
his duties hereunder faithfully and to the best of his abilities and in
furtherance of the business of the Company and its subsidiaries, and will devote
his full business time, energy, attention and skill to the business of the
Company and its subsidiaries and to the promotion of its interests, except as
otherwise agreed by the Company.
 
Section 3.
Term

 
This Agreement shall have an initial term of two years, beginning as of the
Employee’s first day of work, April 18, 2016 (the “Effective Date”).  It shall
renew for successive one-year periods unless either party gives notice of an
intent to not renew this Agreement at least 60 days prior to the renewal
date.  Notwithstanding the foregoing Section 3, this Agreement and the
Employee’s employment hereunder shall be “at will” and is terminable at any time
by either party, without further economic obligation beyond the termination date
except as required by law.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.
Salary

 
The Employee will receive as compensation for his duties and obligations to the
Company pursuant to this Agreement during its effectiveness a base salary at the
annual rate of (i) Two Hundred Forty Thousand Dollars ($240,000) during the
first year after the Effective Date, (ii) Two Hundred Sixty Four Thousand
($264,000) during the second year after the Effective Date, and (iii) Two
Hundred and Ninety Thousand Dollars ($290,000) during the third year after the
Effective Date and thereafter, payable in substantially equal installments in
accordance with the Company’s standard payroll practices.  It is agreed between
the parties that the Company will review the base annual salary annually and, in
light of such review, may (but will not be obligated to), in the discretion of
the Board of Directors of the Company or any Compensation Committee thereof,
increase such applicable annual base salary taking into account any change in
the Employee’s responsibilities, increases in the cost of living, performance by
the Employee, and other pertinent factors.  In order to secure the payment
thereof, the Company shall, within 60 days, place into escrow an amount
sufficient to fund the Employee’s base salary payments during the first year
after the Effective Date.
 
Section 5.
Bonus

 
The Employee will be eligible for an annual bonus in the form of cash or Company
common stock as determined at the sole discretion of the Board of Directors of
the Company or any Compensation Committee thereof.
 
Annual bonuses payable hereunder shall be calculated after the close of the end
of the calendar year, and thereafter paid in a single lump sum by no later than
the 15th day of the third month following the end of the calendar year in which
the right to the bonus is no longer subject to a substantial risk of forfeiture
(as defined for purposes of Internal Revenue Code Section 409A, including
Treasury Regulations Section 1.409A-1(d)).
 
Section 6.
Equity Compensation

 
(a)           Options.  As of the Effective Date or promptly thereafter
following approval of the Board of Directors of the Company, the Employee will
be granted non-statutory stock options to acquire 3,000,000 shares of the common
stock of the Company at an exercise price of $0.90 per share (or if greater, the
fair market value of such stock on the grant date).  The options will vest in
three equal annual installments over a three (3) year period that begins on the
Effective Date (i.e. on the first, second and third anniversaries of the
Effective Date) provided the Employee is then still employed by the
Company.  The grant of options will be memorialized in, and the options subject
to, a separate option agreement to be entered into between the Employee and
Company in accordance with the existing equity incentive plans of the Company.
Additionally Mr. Coyne will receive a half of a point in options at $.90 for
every $100 Million over the sale price of $300 Million for the company.
 
(b)           Restricted Stock.  As of the Effective Date or promptly thereafter
following approval of the Board of Directors of the Company, the Employee will
be granted 500,000 shares of the common stock of the Company, subject to certain
restrictions.  The restricted shares will vest in the following manner:  (i)
250,000 shares shall vest immediately upon grant and (ii) 250,000 shares shall
vest on the first anniversary of the Effective Date provided the Employee is
then still employed by the Company.  The grant of the restricted shares will be
memorialized in, and the restricted shares subject to, a separate restricted
stock award agreement to be entered into between the Employee and Company in
accordance with the existing equity incentive plans of the Company. All shares
accelerate with a sale of the company.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 7.
Employee Benefits

 
Subject to any applicable probationary or similar periods, during the period of
his employment with the Company, the Employee will be entitled to participate in
all employee benefit programs of the Company applicable to senior officers of
the Company, as such programs may be in effect from time to time.  Subject to
any applicable probationary or similar periods, during his period of employment
with the Company, the Employee will also be entitled to participate in all
retirement programs of the Company for which current employees are eligible, as
such programs may be in effect from time to time (including the Company’s 401(k)
plan).
 
Section 8.
Business Expenses

 
All reasonable travel and other out-of-pocket expenses incidental to the
rendering of services by the Employee hereunder will be paid by the Company,
and, if expenses are paid in the first instance by the Employee, the Company
will reimburse his therefor upon presentation of proper invoices, subject in
each case to compliance with the Company’s reimbursement policies and
procedures.  All reimbursements will be paid in the same taxable year in which
the expense is incurred, provided that expenses incurred toward the end of the
calendar year that cannot administratively be reimbursed before the year end
shall be reimbursed by no later than March 15th of the calendar year following
the calendar year in which the expense was incurred.
 
Section 9.
Vacations and Sick Leave

 
The Employee will be entitled to holidays, reasonable vacation and reasonable
sick leave each year, in accordance with policies of the Company, as determined
by the Board of Directors, provided, however, that the Employee will be entitled
to a minimum of four (4) weeks’ vacation per year.
 
Section 10.
Confidential Information

 
The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by his from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after her period of service with the Company,
except as may be required in the course of a legal or governmental
proceeding.  Upon request by the Company, the Employee agrees to deliver
promptly to the Company upon termination of his services for the Company, or at
any time thereafter as the Company may request, all Company or affiliate
memoranda, notes, records, reports, manuals, drawings, designs, computer files
in any media and other documents (and all copies thereof) relating to the
Company’s or any affiliate’s business and all property of the Company or any
affiliate associated therewith, which she may then possess or have under his
control.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 11.
Successors and Assigns

 
This Agreement will be binding upon and inure to the benefit of the Employee,
his heirs, executors, administrators and beneficiaries, and the Company and its
successors and assigns.
 
Section 12.
Governing Law

 
This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Pennsylvania, without reference to rules relating to
conflicts of law.
 
Section 13.
Entire Agreement

 
This Agreement constitutes the full and complete understanding and agreement of
the parties and supersedes all prior understandings and agreements as to
employment of the Employee.  This Agreement cannot be amended, changed, modified
or terminated without the written consent of the parties hereto.
 
Section 14.
Waiver of Breach

 
The waiver of either party of a breach of any term of this Agreement will not
operate nor be construed as a waiver of any subsequent breach thereof.
 
Section 15.
Notices

 
Any notice, report, request or other communication given under this Agreement
will be written and will be effective upon delivery when delivered personally,
by overnight courier or by fax.  Unless otherwise notified by any of the
parties, notices will be sent to the parties as follows: (i) if to the Employee,
at the address set forth in the Company’s records; and (ii) if to the Company,
to Virtual Piggy, Inc., 1618 South Broad Street, Philadelphia PA 19145,
Attention: Board of Directors.
 
Section 16.
Severability

 
If any one or more of the provisions contained in this Agreement will be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.
 
Section 17.
Counterparts

 
This Agreement may be executed in counterparts, each of which will be deemed to
be an original but all of which together will constitute one and the same
instrument.  Delivery of signatures by facsimile or electronic image shall be
valid for all purposes hereunder.
 
Section 18.
Internal Revenue Code Section 409A Compliance.

 
(a)         The parties hereto recognize that certain provisions of this
Agreement may be affected by Section 409A of the Internal Revenue Code and
guidance issued thereunder, and agree to amend this Agreement, or take such
other action as may be necessary or advisable, to comply with Section 409A.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)         Notwithstanding anything herein to the contrary, it is expressly
understood that at any time the Company (or any successor or related employer
treated as the service recipient for purposes of Internal Revenue Code Section
409A) is publicly traded on an established securities market (as defined for
purposes of Internal Revenue Code Section 409A), if a payment or provision of an
amount or benefit constituting a deferral of compensation is to be made pursuant
to the terms of this Agreement to the Employee on account of a Separation from
Service at a time when the Employee is a Specified Employee (as defined for
purposes of Internal Revenue Code Section 409A(a)(2)(B)(i)), such deferred
compensation shall not be paid to the Employee prior to the date that is six (6)
months after the Separation from Service or as otherwise permitted under
Treasury Regulations Section 1.409A-3(i)(2).
 
(c)         For purposes of this Agreement, the following definitions shall
apply:
 
 
(i)
“Separation from Service” means, generally, a termination of employment with the
Company (or any successor or related employer treated as the service recipient
for purposes of Internal Revenue Code Section 409A), and shall have the same
meaning as such term has for purposes of Internal Revenue Code Section 409A
(including Treasury Regulation Section 1.409A-1(h)).

 
 
(ii)
“Involuntary Separation from Service” means a Separation from Service due to the
independent exercise of the unilateral authority of the Company (or any
successor or related employer treated as the service recipient for purposes of
Internal Revenue Code Section 409A) to terminate the Employee’s employment,
other than due to the Employee’s implicit or explicit request, where the
Employee was willing and able to continue employment with the
Company.  Notwithstanding the foregoing, a termination for Good Reason may
constitute an Involuntary Separation from Service.  Involuntary Separation from
Service shall have the same meaning as such term has for purposes of Internal
Revenue Code Section 409A (including Treasury Regulation Section 1.409A-1(n)).

 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
The Company:
 
VIRTUAL PIGGY, INC.
 
 
 
By: ____________________________________
Name: Ernie Cimadamore
Title: Secretary
     
Employee:
   
_______________________________________
John Coyne



 
6


--------------------------------------------------------------------------------